Citation Nr: 0809896	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  02-01 783	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 26, 
2000, for the award of a total rating based upon individual 
unemployability (TDIU)

3.  Entitlement to an effective date earlier than May 26, 
2000, for the award of Dependent's Educational Assistance 
benefits.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1949 to September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision on 
behalf of the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  That decision, among 
other things, granted an increased 50 percent rating for PTSD 
effective from May 26, 2000, and denied entitlement to a 
total rating based upon individual unemployability.  These 
issues were remanded by the Board for additional development 
in December 2002 and March 2006.  In an October 2007 rating 
decision the RO granted entitlement to an increased 70 
percent rating effective from May 26, 2000, and granted a 
TDIU and Dependent's Educational assistance (DEA) effective 
from May 26, 2000.

The Board notes that during the course of this appeal the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") remanded the issue of entitlement 
to a compensable rating for malaria for further development.  
A March 2006 Board decision has to this issue has become 
final.  The appellate issue of entitlement to a total rating 
based upon individual unemployability is also consider to 
have been resolved in the veteran's favor by an October 2007 
rating decision.

In correspondence dated in November 2007 the veteran 
submitted a timely notice of disagreement from the October 
2007 rating decision establishing entitlement to a total 
rating based upon individual unemployability and Dependent's 
Educational Assistance benefits.  The Court has held that 
where the Board finds a notice of disagreement has been 
submitted regarding a matter which has not been addressed in 
a statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Therefore, the issue of entitlement to an effective 
date earlier than May 26, 2000, for the award of a total 
rating based upon individual unemployability and Dependent's 
Educational Assistance benefits must be remanded.

This matter is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's service-connected PTSD is manifested by no 
more than an occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as obsessional rituals which interfere with routine 
activities, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control, spatial 
disorientation, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in April 2006 and August 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The April 2006 and 
August 2006 notices provided in this case also addressed 
these matters.  The Board further finds that the veteran, 
through written statements made to VA has demonstrated actual 
knowledge of all relevant VA laws and regulations.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Although 
copies of VA treatment reports dated November 16, 2006, and 
December 19, 2006, are not included in the available record, 
the substance of those reports were summarized with agreement 
by a January 2007 VA examiner.  There is no indication that 
efforts to obtain copies of these reports would materially 
contribute to the veteran's present claim.  The Board finds 
that further attempts to obtain additional evidence would be 
futile.  The available medical evidence is sufficient for an 
adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2007).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

The Court has held that GAF scale scores reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  



Global Assessment of Functioning Scale
70 - 
61
Mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.
60 - 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40 - 
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 
See 38 C.F.R. § 4.130 (2007) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2007).  An 
earlier effective date may be assigned when it is factually 
ascertainable that an increase in disability occurred and the 
claim for increase was received within one year from that 
date, but otherwise the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  In determining whether or not an 
increase was factually ascertainable during the year prior to 
receipt of an increased rating claim, the Board will review 
the entirety of the evidence of record.  See Hazan v. Gober, 
10 Vet. App. 511, 520 (1997) (also holding that for effective 
date purposes, the claim must be the application on the basis 
of which the rating was awarded).

Factual Background

The pertinent evidence of record includes a July 1998 VA 
treatment report by a physician who noted a five year 
treatment relationship with the veteran and provided a 
diagnosis of prolonged, severe PTSD.  It was noted that his 
symptoms of nightmares, flashbacks, depression, irritability, 
and isolation/withdrawal had been of sufficient severity to 
severely hamper his social life, and were he not retired, he 
would be unable to work.  

A January 1999 treatment report noted complaints of mood 
swings and decreased impulse control with increased 
obsessive-compulsive traits.  It was noted that he stated his 
PTSD symptoms had increased since the recent death of his 
sister with occasional suicidal ideation, but that he had 
contracts for safety.  Mental status examination revealed he 
was alert, fully oriented, and very well groomed.  His affect 
was initially bright, but rapidly changed to sad and 
depressed when he began talking about his concerns.  Overall, 
his mood was depressed and his affect was restricted, 
moderately anxious, and dysthymic.  His thought process was 
linear, logical, and goal directed.  He denied audio or 
visual hallucinations and denied present homicidal or 
suicidal ideation.  The examiner noted his insight was 
moderately decreased, but that his judgment was good.  The 
diagnoses included PTSD, adjustment disorder with obsessive 
compulsive traits, and rule out dysthymia.  A GAF score of 65 
was provided.  

Subsequent VA treatment records show the veteran attended 
regular group therapy sessions.  A July 1999 treatment report 
noted similar findings and provided a GAF score of 60; 
however, treatment reports in September 1999, February 2000, 
April 2000, and May 2000 provided GAF scores of 65.  A 
March 2000 treatment report noted a GAF score of 70.  

In statements in support of his claim the veteran and various 
acquaintances described problems he had with depression and 
social interaction.  In his application for a total rating 
based upon individual unemployability the veteran stated that 
he had retired from the telephone company in July 1990 
because of his PTSD.  He reported that he had not tried to 
obtain employment since his retirement.  

On VA examination in June 2000 the veteran reported 
subjective complaints including insomnia, nightmares, 
obsessive compulsive behavior, dizzy spells, anxiousness, 
obsessional rituals, constant depression, and obtrusive 
distressing thoughts and recollections of his war experiences 
up to three or four times per day.  It was noted he denied 
any panic attacks or any attempts to harm himself.  The 
veteran stated that he had taken an early retirement after 34 
years of employment because of a disagreement with his 
supervisor.  

The examiner noted the veteran was alert and oriented.  His 
dress, grooming, and hygiene were good.  His behavior was 
appropriate and he was cooperative and talkative.  His mood 
was anxious and depressed.  He appeared to be tense and 
restless and was tearful on one occasion.  He only rarely 
smiled and he showed some memory difficulties.  His speech 
was circumstantial, but clear, relevant, and logical.  His 
affect was appropriate, but restricted in range.  Psychomotor 
activity was within normal limits.  No psychotic 
abnormalities were noted.  His insight was fair and his fund 
of general information, abstract thinking, and judgment were 
intact.  Concentration was adequate.  His immediate and 
recent memories were impaired, but his remote memory was 
intact.  The diagnosis was PTSD.

VA Psychology group notes dated in March and September 2005, 
January 2006 reflect that the attending psychologist assigned 
the veteran a GAF score of 46 on those occasions.  Other 
treatment records reflect that the veteran regularly attended 
various types of mental health therapy; however, GAF scores 
were not noted in those records.  

A January 2007 VA examination report noted the veteran's 
claims file was reviewed and that psychiatric notes dated in 
November and December 2006 indicated his PTSD rendered him 
unemployable due to difficulty with social situations and 
difficulty maintaining concentration and attention.  The 
notes also indicated that examiner had been treating the 
veteran for six years.  On mental status examination the 
veteran presented a restricted affect and appeared extremely 
anxious and dysphoric.  There appeared to be a mild 
impairment of thought processing and communication.  His 
thinking was often tangential and circumstantial.  He had 
difficulty staying in the present, but there were no 
delusions or hallucinations.  He denied homicidal or suicidal 
thinking.  It was noted that his personal hygiene and 
activities of daily living were adequate.  He was oriented, 
but described significant short-term memory difficulties.  He 
reported significant obsessive-compulsive behavior and the 
examiner commented that some of this appeared to be related 
to his PTSD.  He denied experiencing panic attacks, but 
reported he woke up terrified from nightmares, had chronic 
feelings of depressed mood daily, had chronic anxiety due to 
hypervigilance, and had excessive worry, tension, and an 
inability to relax.  He also complained of poor impulse 
control with periodic verbal outburst including to his one 
and only friend.  He stated his sleep was poor.

The examiner provided a diagnosis of PTSD and provided a GAF 
score of 45 due to a serious impairment in numerous areas of 
life including social and occupational functioning.  It was 
noted the veteran appeared to be severely incapacitated by 
his PTSD symptomatology and the examiner noted agreement with 
the opinion of the veteran's VA psychiatrist that he would 
not likely be able to maintain effective employment due to 
his PTSD symptoms of extreme anxiety, chronic depression, 
poor concentration, minimal tolerance for even mild stress, 
and difficulty with social interactions.  

Analysis

As an initial matter, the Board finds that the veteran's 
appeal from an April 1991 rating decision establishing 
service connection for PTSD and assigning a 10 percent 
disability rating was resolved by the award of a 30 percent 
rating in July 1993.  In correspondence dated in August 1993 
the veteran was notified that all benefits claimed had been 
allowed and that his appeal was considered as having been 
withdrawn.  The July 1993 rating decision is final and a 
review of the record shows the veteran's correspondence 
requesting an increased rating was received by the RO on May 
26, 2000.  In light of the Court's decision in Hart and 
applicable VA regulations, the issue of entitlement to higher 
or "staged" ratings must be considered, if warranted, from 
one year prior to the date of the claim for increase or May 
26, 1999.

Based upon the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as 
obsessional rituals which interfere with routine activities, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  The January 2007 VA examiner's 
opinion is persuasive as to these matters and is consistent 
with PTSD symptoms identified in the June 2000 VA examination 
report.  In light of the medical findings on VA treatment 
records dated in the years 1999 and 2000 including GAF scores 
in the 60 to 70 range, it is not factually ascertainable that 
the criteria for a 70 percent rating were met prior to May 
26, 2000.

There is also no probative evidence of a total occupational 
and social impairment due to PTSD symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or a memory loss for names 
of close relatives, own occupation, or own name.  While the 
veteran's PTSD has been described as serious and severe, 
there is no medical evidence demonstrating a total 
occupational and social impairment nor are any of the 
symptoms identified as associated with a 100 percent 
schedular rating manifest in this case.  Therefore, the Board 
finds that entitlement to an increased or "staged" rating 
in excess of 70 percent for PTSD is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's present rating clearly 
reflects a severe, but less than total, occupational 
impairment.  The schedular ratings are adequate in this case 
and the veteran is presently in receipt of a total rating 
based upon individual unemployability effective from the date 
of his claim.  There is no probative evidence demonstrating 
the veteran's interference with employment because of PTSD 
represents an unusual or exceptional circumstance.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.


REMAND

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court 
are applicable to this case.

As a statement of the case has not been issued from the 
veteran's disagreement with the October 2007 rating decision 
as to the issue of entitlement to an effective date earlier 
than May 26, 2000, for the award of a total rating based upon 
individual unemployability and Dependent's Educational 
Assistance benefits, the Board finds additional development 
is required.  Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

The veteran should be provided a 
statement of the case on the issue of 
entitlement to an effective date earlier 
than May 26, 2000, for the award of a 
total rating based upon individual 
unemployability and Dependent's 
Educational Assistance benefits.  He 
should be apprised that to perfect the 
appeal on this issue for Board review he 
must submit a substantive appeal.  The 
requisite period of time for a response 
should be allowed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


